UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)
WASSERMAN, JURISTA & STOLZ, P.C.
110 Allen Road, Suite 304
Basking Ridge, New Jersey 07920
Tele: (973) 467-2700 / Fax: (973) 467-8126
STEVEN Z. JURISTA, Mediator




                                                                Case No.:          16-27447(CMG)




In Re:                                                          Adv. Pro. No.:     18-01469(CMG)
NMC GLOBAL CORPORATION,,
                                                                Chapter:           7

                                     Debtor.                    Judge:             Christine M. Gravelle

________________________________________________


ANDREA DOBIN,


                                     Plaintiff,


v.


GHULAM SUHRAWARDI and NABIL KASSEM,


                                     Defendants.




                                        MEDIATION REPORT

              By order of this court dated December 17, 2018, this matter was referred to mediation.

         1.   A settlement of this matter:

                       ☐ was reached              ☒ was not reached
2.      [If a settlement was reached:]   The party designated to file the settlement document(s) is:        .
The settlement document(s) will be filed on or before                      .


3.      Resolution of Adversary Proceeding:
        ☐ All outstanding issues have been resolved and the case may be closed in the normal course.

        ☒ There are issues that have not been resolved and the case shall remain open.

        ☐ The matter addressed by mediation does not apply to an adversary proceeding.



Dated: February 25, 2019                                       /s/ Steven Z. Jurista
                                                        Mediator’s Signature


                                                                                                       rev.8/1/16




                                                            2
